Citation Nr: 1538869	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-43 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for viral hepatitis.  

2.  Entitlement to service connection for a back growth as a result of exposure to herbicides.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to June 1973.  He was awarded the Combat Infantryman Badge.  See 38 U.S.C.A. § 1154(b).

This case is before the Board of Veterans' Appeals (Board) from a March 2010 administrative denial from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the petition to reopen a claim for service connection for viral hepatitis, and a September 2013 decision of the VA RO in Milwaukee, Wisconsin, which denied service connection for a back growth, bilateral hearing loss, and tinnitus.  

The Veteran testified before the undersigned Veterans Law Judge during a June 2015 videoconference hearing.  A transcript is associated with the claims file. 

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In June 2015, prior to the promulgation of a decision, the Veteran withdrew his appeal of the denial of his petition to reopen a claim for service connection for viral hepatitis and his appeal for service connection for a back growth.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of a petition to reopen a claim for service connection for viral hepatitis and the appeal for service connection for a back growth have been met.  38 U.S.C.A. §§ 7105(a), (b)(2), (d)(5), 7108 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant or an authorized representative may withdraw a substantive appeal in writing or on record during a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), (b)(3).  

The transcript of the Veteran's June 2015 videoconference hearing contains the Veteran's request that his appeal of the denial of his petition to reopen a claim for service connection for viral hepatitis, and his appeal for service connection for a back growth, be withdrawn.  As no allegations of errors of fact or law remain for appellate consideration, the Board lacks jurisdiction over the appeal and it must be dismissed.  38 U.S.C.A. § 7105(d)(5).

ORDER

The claim of whether new and material evidence has been presented to reopen a claim for service connection for viral hepatitis is dismissed.

The claim for service connection for a back growth is dismissed.

REMAND

The record lacks sufficient information to make a decision on the Veteran's claims for service connection for hearing loss and tinnitus.  Evidence indicates that additional VA and private treatment records exist.  In July 2013 VA treatment records, the Veteran reported that he received treatment by a private ear, nose, and throat specialist in Mexico prior to establishing a relationship with a primary care provider at VA facilities in Del Rio, Texas.  Other evidence reveals that the Veteran also received treatment at a VA Medical Center in Kerrville, Texas, the Audie Murphy Memorial Veterans Hospital in San Antonio, Texas, the Frank Tejeda VA Outpatient Center, and possibly other facilities within the South Texas Veterans Health Care System.  In addition, during his June 2015 hearing, the Veteran reported that Laughlin Air Force Base had medical records regarding his employment back to 1983.  See Transcript of Record at 6-7, 9.  

In addition, the Veteran was given a VA audiological examination in August 2013 and an addendum opinion was provided in September 2013; however, the September 2013 opinion is inadequate.  The examiner stated that an opinion could not be provided without resorting to speculation because the record did not contain a separation examination; however, the opinion did not take into account the Veteran's contentions that he first heard ringing in his ears during service and had to ask people to repeat themselves, but did not realize he had hearing loss.  

Finally, the Veteran was sent a VCAA letter in July 2013, but it did not address the claims for service connection for hearing loss and tinnitus.  He should be provided with an appropriate letter on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his claims for service connection for hearing loss and tinnitus.

2.  Make arrangements to obtain any outstanding treatment records (to include all archived records) from VA facilities, including the VA Medical Center in Kerrville, Texas; the Audie Murphy Memorial Veterans Hospital in San Antonio, Texas; the Frank Tejeda VA Outpatient Center, and the South Texas Veterans Health Care System, dated from June 1973 forward.  

3.  Make arrangements to obtain the Veteran's complete treatment records from the private ear, nose, and throat specialist that the Veteran reported had treated him in Mexico. 

4.  Make arrangements to obtain the Veteran's complete treatment records from Laughlin Air Force Base, dated from January 1983 forward.  

5.  After obtaining the above records, schedule the Veteran for a VA audiological examination.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's hearing loss and tinnitus had their clinical onset during active service or are related to his conceded in-service hazardous noise exposure.  

In providing this opinion, the examiner must take into account the Veteran's statements that his symptoms began during service and continued ever since service.   The examiner must provide a complete medical rationale for all opinions provided.  

6.  Finally, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative, if any, should be provided with a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


